02/23/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0330



                                    No. DA 20-0330

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

BRADLEY MEFFORD,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 8, 2022, within which to prepare, serve, and file its response

brief.




JMK                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             February 23 2022